United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.K., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-970
Issued: July 23, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 15, 2013 appellant filed a timely appeal from a January 29, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an injury in the performance of duty on
March 2, 2011.
FACTUAL HISTORY
On December 24, 2012 appellant, then a 59-year-old electroplater, filed a traumatic
injury claim alleging that he sustained a left shoulder injury in the performance of duty on
1

5 U.S.C. § 8101 et seq.

March 2, 2011. On the claim form, he stated that he was carrying equipment while on a ladder,
and the equipment slipped and he grabbed the falling equipment with his left arm. By letter
dated December 27, 2012, OWCP requested that appellant submit additional factual and medical
evidence with respect to the claim for compensation.
On January 8, 2013 appellant submitted a narrative statement dated March 2, 2011
describing the employment incident. He stated that he was working on a ship and when he was
on a ladder saw a piece of equipment weighing approximately 28 pounds begin to slide.
Appellant reached for the equipment with his left arm and felt a loud pop in his left shoulder. In
a statement dated March 5, 2011, a supervisor stated that appellant had “reinjured” his left
shoulder on March 2, 2011 while bringing equipment up a ladder.
With respect to medical evidence, appellant submitted a report dated May 11, 2011 from
Dr. Marc Suffis, Board-certified in emergency medicine, who reported a date of injury as
March 3, 2011, stating “Work related: Yes.” Dr. Suffis indicated that appellant could return to
work with restrictions, including five pounds occasional lifting above shoulder. The record
contains a form report regarding work limitations signed by Dr. Suffis on July 7, 2011 and an
employing establishment physician on July 19, 2011. Appellant also submitted an undated note
from Dr. Suffis diagnosing left shoulder strain and authorizing physical therapy and a report
from a physician’s assistant.
By decision dated January 29, 2013, OWCP denied the claim for compensation. It found
the medical evidence was insufficient to establish the claim.
LEGAL PRECEDENT
FECA provides for the payment of compensation for “the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.”2 The
phrase “sustained while in the performance of duty” in FECA is regarded as the equivalent of the
commonly found requisite in workers’ compensation law of “arising out of and in the course of
employment.”3 An employee seeking benefits under FECA has the burden of establishing that
he or she sustained an injury while in the performance of duty.4 In order to determine whether
an employee actually sustained an injury in the performance of duty, OWCP begins with an
analysis of whether “fact of injury” has been established. Generally “fact of injury” consists of
two components which must be considered in conjunction with one another. The first
component to be established is that the employee actually experienced the employment incident
which is alleged to have occurred. The second component is whether the employment incident
caused a personal injury, and generally this can be established only by medical evidence.5

2

5 U.S.C. § 8102(a).

3

Valerie C. Boward, 50 ECAB 126 (1998).

4

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

5

See John J. Carlone, 41 ECAB 354, 357 (1989).

2

OWCP’s procedures recognize that a claim may be accepted without a medical report
when the condition is a minor one which can be identified on visual inspection.6 In clear-cut
traumatic injury claims, such as a fall resulting in a broken arm, a physician’s affirmative
statement is sufficient and no rationalized opinion on causal relationship is needed. In all other
traumatic injury claims, a rationalized medical opinion supporting causal relationship is
required.7
Rationalized medical opinion evidence is medical evidence based on a complete factual
and medical background, of reasonable medical certainty and supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant. The weight of medical evidence is determined by
its reliability, its probative value, its convincing quality, the care of the analysis manifested and
the medical rationale expressed in support of the physician’s opinion.8
ANALYSIS
In the present case, appellant filed a traumatic injury claim in December 2012 for a
March 2, 2011 incident. He provided a narrative statement describing the incident and OWCP
accepted that the incident occurred as alleged.
The issue is whether the medical evidence is sufficient to establish a diagnosed injury
causally related to the March 2, 2011 employment incident. As noted above, this requires a
medical opinion on causal relationship that is based on a complete and accurate background and
is supported by medical rationale. The evidence before OWCP at the time of the January 29,
2013 OWCP decision does not contain a rationalized medical opinion on the issue presented.
The statement “yes” that a condition is employment related in the May 11, 2011 report from
Dr. Suffis is of little probative value without additional explanation.9 Dr. Suffis did not provide
a factual or medical history, results on examination, a diagnosis or a rationalized medical opinion
relating the diagnosed condition to a March 2, 2011 incident. As to medical evidence from a
physician’s assistant, this does not constitute competent medical evidence as a physician’s
assistant is not a physician under 5 U.S.C. § 8101(2).10
In the absence of a rationalized medical opinion on the issue of causal relationship
between a diagnosed condition and the March 2, 2011 employment incident, the Board finds that
appellant did not meet his burden of proof in this case. On appeal, appellant submitted additional
medical evidence. The Board can review only evidence that was before OWCP at the time of the
final decision on appeal.11 Appellant may submit new evidence or argument with a written
6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3 (January 2013).

7

Id.

8

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

9

See Barbara J. Williams, 40 ECAB 649, 656 (1989).

10

George H. Clark, 56 ECAB 162 (2004).

11

20 C.F.R. § 501.2(c)(1).

3

request for reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established an injury in the performance of duty on
March 2, 2011.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 29, 2013 is affirmed.
Issued: July 23, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

